  Case 1:15-cr-00063-DHB-BKE Document 175 Filed 10/27/20 Page 1 of 4



                    IN    THE UNITED          STATES DISTRICT            COURT
                                                                                      U.r- D   j ,
                                                                                                           C0U:^T
                   FOR    THE   SOUTHERN DISTRICT              OF    GEORGIA                              fi •   /

                                    AUGUSTA DIVISION

                                                                                      m OCT 21 P 3: OiJ
                                                   •A*
UNITED    STATES   OF    AMERICA
                                                   *


                                                   *
                                                                                                 f.   ^GA.
                                                                                                      r
     V.                                                        CR 115-063


CHRISTOPHER      JODALE    CUNNINGHAM




                                          ORDER




     Defendant           Christopher              Jodale       Cunningham              moves          for


compassionate release under 18 U.S.C. § 3582(c) (1)(A) .                                       For    the


following reasons, the Court will not grant relief.

     The     compassionate              release          provision       of     §    3582(c)(1)(A)

                                                                          \\

provides    a    narrow    path         for   a   defendant         in         extraordinary          and

                                   //

compelling circumstances                to leave prison early.                  In consideration


of a compassionate release motion, the Court is constrained to

follow the applicable policy statements issued by the United States

Sentencing Commission.          See 18 U.S.C. § 3582(c)(1)(A).                         Application

Note 1 of the existing policy statement, U.S.S.G.                                   § 1B1.13, lists

three specific examples of extraordinary and compelling reasons to

consider        reduction       of        a       defendant's            sentence         under              §
     Case 1:15-cr-00063-DHB-BKE Document 175 Filed 10/27/20 Page 2 of 4



3582(c)(1)(A): (1) a serious medical condition; (2) advanced age;

                                                                               1
and (3) family circumstances.                         Id. n.1(A)-(C).


        Defendant's motion only implicates the first category.                                       In



this regard, Defendant contends that he has contracted COVID-19

and therefore, he has                    a serious medical illness which may result

                //
in    death.              (Doc.   No.    167,    at       4.)     The     Sentencing Commission,
                                                           \\

however,            has    clarified       that       a         serious      physical     or   medical

                n    w
condition                substantially diminishes the ability of the defendant

to provide               self-care      within the         environment         of   a    correctional

facility and [is one] from which he or she is not expected to
           //
recover.                 U.S.S.G.    §    1B1.13,         n.l(A)(ii).          Defendant       has   not


argued, let alone established, that his medical condition has been

so affected by COVID-19 that he satisfies the criteria.                                        In fact.


Defendant's              inmate    medical       records         submitted     by   the    Government


show that he tested positive for COVID-19 on August 14, 2020 after

a daily screen noted an elevated temperature.                                  (Gov't Opp'n, Doc.

No. 169, Ex. A, at 31.)                    He was quarantined for ten days, during

which time he               was afebrile and asymptomatic, and released from

quarantine           on     August       24,   2020.            (Id.    at   1-28.)       Defendant's




1 The    Application              Note    also    provides         a    catch-all       category: "As
determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason
other than, or in combination with," the aforementioned three
categories.  Id. n.l(D).  The Court has not been made aware that
the BOP Director has sanctioned Defendant's early release.


                                                      2
  Case 1:15-cr-00063-DHB-BKE Document 175 Filed 10/27/20 Page 3 of 4



successful bout with COVID-19 also demonstrates that the Bureau of


Prisons can and did appropriately and adequately treat him.             In



short, Defendant has failed to show that he suffers from a serious

medical condition as defined by the Sentencing Commission.

      Importantly, even if the Court determined that Defendant is

eligible for compassionate release, the Court retains discretion

over whether to grant that relief.         Prior to ordering compassionate

release, the Court must consider whether Defendant is a danger to

the community, see U.S.S.G. § 1B1.13(2), and the sentencing factors

of 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A).            In   this


case, these factors weigh heavily against his release.        Defendant's


offense in this case is armed bank robbery, at which he was armed

with a black semi-automatic handgun.           Egregiously, Defendant was

on supervised release for armed bank robbery in this district at

the   time   of   the   offense.   He also has a previous conviction for

burglary.     Thus, the Court cannot conclude that he is not a danger


to the community.         Further, if Defendant was released now, having

served just over half of his sentence, the sentence would fail to

reflect the seriousness of the offense, promote respect for the

law, provide just punishment, or afford adequate deterrence.^          Upon




2  Notably, Defendant received a substantial benefit pursuant to
his plea agreement, in which the Government agreed to dismiss the
charge of carrying and brandishing a firearm during an armed bank
robbery. See 18 U.S.C. § 924(c)(1)(A)(ii) (requiring a mandatory
consecutive term of not less than 7 years).

                                       3
  Case 1:15-cr-00063-DHB-BKE Document 175 Filed 10/27/20 Page 4 of 4



the   foregoing,    the Court      would       not exercise   its    discretion to

release    Defendant   even   if    he     qualified   for    release    under   the

compassionate release provision.

        Defendant   Christopher          Jodale     Cunningham's       motion    for

compassionate release (doc. no. 167) is hereby DEN

        ORDER ENTERED at Augusta, Georgia, this                     day of October,

2020.




                                                UNITED STATES DISTRICT     JUDGE




                                           4
